Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER ANDCHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION In connection with thisAnnual Report ofGoldvale Resources, Inc. (the “Company”) on Form 10-KSB for theyear endingMarch 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Steve Merry, Chief Executive Officer and Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. SuchAnnual Report on Form 10-KSB for theyear endingMarch 31, 2008, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchAnnual Report on Form 10KSB for theyear endingMarch 31, 2008, fairly presents, in all material respects, the financial condition and results of operations of Goldvale Resources, Inc. Dated: May 30, 2008 By: /s/ Steve Merry Steve Merry Chief Executive Officer and ChiefFinancial Officer
